Exhibit 10.61

 

 

 

THIRD AMENDMENT

TO

SECOND LIEN CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

THE GUARANTORS,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

AND

THE LENDERS SIGNATORY HERETO

DATED AS OF NOVEMBER 12, 2012

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

This THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Third Amendment”)
dated as of November 12, 2012 is among REX ENERGY CORPORATION, a corporation
formed under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); KEYBANK NATIONAL ASSOCIATION, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Lien Credit Agreement dated as of December 22, 2011, as amended
by that certain First Amendment to Second Lien Credit Agreement, dated as of
May 7, 2012 and as amended by that certain Second Amendment to Credit Agreement
dated as of September 4, 2012 (as so amended, the “Credit Agreement”), pursuant
to which the Lenders have made certain term loans available to the Borrower.

B. The Guarantors are parties to that certain Guaranty and Second Lien
Collateral Agreement dated as of December 22, 2011 made by each of the Grantors
(as defined therein) in favor of the Administrative Agent (as heretofore
amended, modified or supplemented, the “Guaranty”).

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
Section 9.01(b) of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Third Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this Third Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendment to Credit Agreement.

2.1 Amendment to Section 9.01(b) of the Credit Agreement. Section 9.01(b) is
hereby amended and restated in its entirety to read as follows:

(b) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day of
any fiscal quarter, permit its ratio of Total Debt as of such date to EBITDAX
for the period ending on such day to be greater than 4.25 to 1.00.

 

Page 1



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. This Third Amendment shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Third Amendment Effective Date”):

3.1 Third Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Third Amendment from the Borrower, each other
Obligor and the Majority Lenders.

3.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to, the
reasonable fees of Jones Day).

3.3 No Default. No Default or Event of Default shall be continuing as of the
Third Amendment Effective Date.

Section 4. Representations and Warranties; Etc. Each Obligor hereby affirms:
(a) that as of the date of execution and delivery of this Third Amendment, after
giving effect to the terms of this Third Amendment, all of the representations
and warranties contained in each Loan Document to which it is a party are true
and correct in all material respects as though made on and as of the Third
Amendment Effective Date (unless made as of a specific earlier date, in which
case, was true as of such date); and (b) that after giving effect to this Third
Amendment and to the transactions contemplated hereby, no Default exists or will
exist under any Loan Document to which it is a party.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Third Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Third Amendment.

5.2 Ratification and Affirmation of the Obligors. Each Obligor hereby expressly
(a) acknowledges the terms of this Third Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party, and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby; and (c) agrees that from and after the Third Amendment Effective Date
each reference to the Credit Agreement in the Guaranty and the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Third Amendment.

5.3 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

Page 2



--------------------------------------------------------------------------------

5.4 Severability. Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.5 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

5.6 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Third Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Third Amendment.

5.7 No Oral Agreement. THIS WRITTEN THIRD AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.8 Governing Law. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

5.9 Release of Lenders. IN CONSIDERATION OF THIS THIRD AMENDMENT AND, SUBJECT TO
THE CONDITIONS STATED HEREIN, THE BORROWER AND EACH OTHER OBLIGOR HEREBY
RELEASES, ACQUITS, FOREVER DISCHARGES, AND COVENANTS NOT TO SUE, THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, ALONG WITH ALL OF THEIR
BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SERVANTS, ATTORNEYS AND
REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE HEIRS, EXECUTORS, LEGAL
REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN INTEREST, SUCCESSORS AND
ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, LIABILITIES, SUITS, OFFSETS
AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN DOCUMENTS AND ACTIONS, CAUSES OF
ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY OTHER OBLIGOR, WHICH
BORROWER, ANY OTHER OBLIGOR, OR ANY SUBSIDIARY MAY HAVE OR WHICH MAY HEREAFTER
ACCRUE RELATED TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE THIRD AMENDMENT
EFFECTIVE DATE AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY MATTER, CAUSE
OR THING WHATSOEVER OCCURRING ON OR PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE,
WHICH RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY THE CREDIT
AGREEMENT, ANY NOTE, ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS EVIDENCED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS
UNDER THE CREDIT

 

Page 3



--------------------------------------------------------------------------------

AGREEMENT, ANY NOTES, THE NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE NOTES,
OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL, ADMINISTRATION,
ENFORCEMENT OR SERVICING THEREOF.

[Signatures Begin on Next Page]

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the Third Amendment Effective Date.

 

BORROWER:   REX ENERGY CORPORATION   By:   /s/ Thomas C. Stabley     Thomas C.
Stabley     Chief Executive Officer GUARANTORS:   REX ENERGY OPERATING CORP.  
By:   /s/ Thomas C. Stabley     Thomas C. Stabley     Chief Executive Officer  
REX ENERGY I, LLC   R.E. GAS DEVELOPMENT, LLC   PENNTEX RESOURCES ILLINOIS, INC.
  REX ENERGY IV, LLC   By:   /s/ Thomas C. Stabley     Thomas C. Stabley    
Chief Executive Officer

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   KEYBANK NATIONAL ASSOCIATION,   as Administrative Agent
and Lender   By:   /s/ Paul J. Pace   Name:   Paul J. Pace   Title:   Senior
Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

LENDERS:   WELLS FARGO BANK, N.A.   By:   /s/ Bryan M. McDavid   Name:   Bryan
M. McDavid   Title:   Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Yann Pirio Name:   Yann Pirio Title:   Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

UNIONBANCAL EQUITIES, INC. By:   /s/ Margaret Elower Name:   Margaret Elower
Title:   Vice President

 

Third Amendment

Signature Page